Citation Nr: 0911779	
Decision Date: 03/30/09    Archive Date: 04/08/09

DOCKET NO.  06-07 311A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
August 1966 to October 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in March 2005 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  

In February 2009, the Veteran appeared at a hearing before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing is in the record.  

The claim is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.


REMAND 

In February 2009, the Veteran submitted a report of VA 
audiology testing that showed a material change in hearing 
loss, and reexamination is warranted under 38 C.F.R. § 
3.327(a).

Accordingly, the claim is REMANDED for the following action.

1. Afford the Veteran a VA audiology 
examination to determine the current 
level of bilateral hearing loss. The 
claims folder should be made available to 
the examiner.

2. After the development requested above 
has been completed, adjudicate the claim.  
If the determination remains adverse to 
the Veteran, furnish the Veteran and his 
representative a supplemental statement 
of the case and return the case to the 
Board

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


__________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).   









 Department of Veterans Affairs


